Citation Nr: 1521771	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-30 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 2010, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than February 2, 2010, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1957 to October 1957.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Atlanta, Georgia certified the appeal to the Board.

The Veteran was scheduled for a Board videoconference hearing in February 2015; however, he failed to appear or provide any explanation for his absence.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 1991 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  He also did not submit new and material evidence within one year of that decision.

2.  Following the March 1991 rating decision, the Veteran first filed a claim for service connection for bilateral hearing loss on February 2, 2010.  

3.  The Veteran's initial claim for service connection for tinnitus was received by the RO on February 2, 2010.  





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 2, 2010, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date earlier than February 2, 2010, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A February 2010 VCAA notice letter notified the Veteran of the evidence necessary to substantiate a claim for service connection for hearing loss and tinnitus.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA notice letter was provided prior to initial adjudication of the Veteran's claims in July 2010 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Veteran in this case is challenging the effective dated assigned following the grant of service connection for bilateral hearing loss and tinnitus.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file contains records of post-service treatment and a report of an April 2010 VA examination.  See 38 U.S.C.A. § 5103A(a)-(d).  

In this case, the Veteran's service treatment records (STRs) from his active duty service are not available.  See April 2010 Memorandum.  When a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  This, however, does not lower the threshold for an allowance of a claim, for example, where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Cromer v. Nicholson, 19 Vet App 215 (2005).

As will be explained below, the medical evidence of record is sufficient to show that the Veteran has had bilateral hearing loss and tinnitus since he filed his claim in February 2010.  Thus, the claims file contains all relevant documentation necessary to adjudicate the claims for effective dates earlier than February 2, 2010, for the grant of service connection for bilateral hearing loss and tinnitus.  There is no indication of existing evidence that would raise a reasonable possibility of substantiation of earlier effective dates for service connection.  Thus, there is no further duty to assist that arises under the facts of this case.  See 38 U.S.C.A. § 5103A(a)-(d).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matters decided below.

II.  Law and Analysis

In this case, the Veteran has asserted that he is entitled to an effective date earlier than February 2, 2010, for the grant of service connection for bilateral hearing loss and tinnitus.  As explained further below, the Board finds that earlier effective dates are not warranted.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran or his representative, and therefore, it is not before the Board at this time.

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  However, this provision is not applicable to this case, as there was no additional evidence received within one year of the prior disallowance.

In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).  However, this provision is also not applicable in this case, as additional relevant service records have not been received.  

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In this case, the Veteran filed his initial claim for service connection for hearing loss in August 1989.  In March 1991, the RO denied service connection for hearing loss, finding that the evidence did not show that hearing loss was incurred in or aggravated by military service.  The evidence of record at the time of the March 1991 rating decision included the Veteran's DD Form 214, and post-service treatment records dated from October 1985 to May 1987.  The Veteran's STRs were unavailable as they were presumed to have been destroyed by a fire at the National Personnel Records Center (NPRC) in 1973.  Private medical records dated in October 1985 showed that the Veteran reported that he had had some ringing in ears since exposure to gunfire on the firing range during service.  Audiometry showed bilateral hearing loss from 2000 to 8000 Hertz.  

The Veteran was provided notice of the March 1991 rating decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the March 1991 decision is final.  See 38 C.F.R. §§ 3.156, 19.129, 19.192 (1990).

On February 2, 2010, the Veteran filed a formal claim for service connection for bilateral hearing loss and tinnitus.  In April 2010, a VA examination for hearing loss and tinnitus was conducted.  The examiner opined that it was as least as likely as not that the Veteran's hearing loss and tinnitus first began as a result of military noise exposure.  The examiner noted that the aging process, as well as Reserve duty noise exposure, might have also contributed to hearing loss, but to allocate the degree of each contributing factor would have been speculative.  The examiner noted that the Veteran reported significant noise exposure on the firing range without ear protection and had no post-service noise exposure.  The examiner also noted that the 1985 audiometry showed significant high frequency sensorineural hearing loss, which was consistent with noise exposure.  

Based on the foregoing opinion, in a July 2010 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus effective from February 2, 2010, which was the date the Veteran's claim was received.  

The Veteran appealed the July 2010 rating decision, asserting that he should be assigned an effective date from his date of discharge from active duty.  In his July 2010 notice of disagreement (NOD) he argued that his service records, which were destroyed in a fire, would have shown that he was treated for hearing loss in service.  He stated that he was discharged early because his father had died and that he felt coerced into signing his discharge papers.  In his November 2011 substantive appeal, he noted that he was not told that he could apply for benefits within a year.  He also noted that when he was initially denied service connection for hearing loss, the RO did not conduct a VA examination to check his hearing.  

As an initial matter, the Board notes that the Veteran did not file a claim within one year after separation from service, therefore he is not entitled to an effective date from the day following separation from active duty.  As noted above, the initial claim for service connection for hearing loss was denied in a March 1991 rating decision and this decision is final.  The Board has thoroughly reviewed the evidence of record between March 1991 and February 2, 2010, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for bilateral hearing loss and tinnitus during that time.  However, there is nothing in the record to support such a finding.  The Veteran and his representative have also not identified any claim filed between March 1991 and February 2, 2010.  

The Board does note that there are VA medical records dated prior to February 1, 2010, documenting the Veteran's complaints of hearing loss.  A January 2010 VA outpatient treatment record notes that the Veteran complained of hearing loss since service.  On examination, it was noted that his hearing was somewhat impaired in a quiet room.  He was referred for an audiology consultation.  However, to the extent that the Veteran may have sought medical treatment at VA for hearing loss prior to February 1, 2010, the Board notes that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. See Brannon v. West, 12 Vet. App. 32, 35 (1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  

VA regulations do provide that, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree." 38 C.F.R. § 3.157(b).  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.").  That is not the situation here.  Rather, a claim for service connection for hearing loss had been denied in March 1991.  Thereafter, the RO reopened the claim in a July 2010 decision and granted service connection for hearing loss.  Thus, the reopening of the claim for service connection is not the kind of reopening that is contemplated by 38 C.F.R. § 3.157(b).  That provision contemplates "reopening" of a claim for "compensation" where service connection had already been granted, but no compensation was awarded.  In this case, no formal claim for service connection for hearing loss had ever been allowed before the July 2010 decision was promulgated.  Accordingly, the provisions of section 3.157(b) do not apply in this case.

Based on the foregoing, the Board finds that, following the final March 1991 rating decision, VA first received a formal or informal claim for bilateral hearing loss on February 2, 2010.  In addition, VA first received a formal or informal claim for tinnitus on February 2, 2010.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date of the claim received on February 2, 2010, is later than the date entitlement arose. 

The Board notes that the medical evidence in the claims file indicates that the Veteran had bilateral hearing loss and tinnitus prior to February 2, 2010.  However, the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).   

Accordingly, the Board concludes that February 2, 2010, is the proper effective date for the award of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b).  

Although the Board is sympathetic to the Veteran's assertions that he felt coerced to sign his discharge papers and that he was not told he should file a claim for benefits within a year, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant the benefits sought on appeal.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Entitlement to an effective date prior to February 2, 2010, for the grant of service connection for bilateral hearing loss is denied.

Entitlement to an effective date prior to February 2, 2010, for the grant of service connection for tinnitus is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


